 GREATER ST. LOUIS AUTOMOTIVE TRIMMERS, ETC.75Greater St. Louis Automotive Trimmers&Upholsterers Asso-ciation,Inc., PetitionerandDistrict No. 9, International Asso-ciation of Machinists,AFL-CIO andAutomotive,Petroleum& AlliedIndustriesEmployees,Local 618, affiliated withInternational Brotherhood of Teamsters,Chauffeurs, Ware-housemen&Helpers of America.Cases Nos. 14-RM-212 and14-RM-213.April 10, 1961DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas W. Seeler, hearing,officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employees,of the Employer.3.No question affecting commerce exists concerning -the represen-tation of employees of the Employer within the meaning of Section'9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer-Petitioner, an employer association, seeks an electionin a single unit of production employees employed by its members.In the alternative, it requests separate units for each of its employermembers.The Unions contend that the Board does not have juris-diction, and that in any event, the petition does notraisea questionconcerning representation.The Employer-Petitioner, Greater St. Louis AutomotiveTrimmers& Upholsterers Association, Inc., is an employer association composedof nine members whoengagein the seat cover and upholsterybusinesson a combination retail and nonretail basis.The Association was in-corporated in August 1958. Prior to the incorporation, the individualemployer members had bargained with both Unions jointly for manyyears.After incorporation, the Association attempted to bargainwith representatives of the Unions on a multiemployer basis; theUnions refused.Consequently, the Association and the Unions havenever been parties to a collective-bargaining agreement.In the131 NLRB No. 11. 76'DECISIONSOF NATIONALLABOR RELATIONS BOARDabsence of a history of multiemployer contracts, a single multi-employer unit is not appropriate!Only single-employer units maybe appropriate.Accordingly, for jurisdictional purposes the Boardmust consider this case as if the nine members of the Association hadfiled separate petitions seeking elections in single-employer units.The Association adduced jurisdictional evidence as to only three ofits employer members-Gravois Auto Top Company, Ollie Auto TopCompany, and Seat Cover Mart, Inc. No attempt was made to provethat any of these companies had retailsalesof $500,000 or more.'Rather the Petitioner sought to establish that the companies met theBoard's $50,000 inflow and outflow standards for nonretail enter-prises.'An official of Ollie Auto Top Company testified generallythat the direct and indirect inflow of his company was as high as$60,000 on an annual basis.On cross-examination, the Unions pointedout that Ollie's own records showed that at least $15,000 of thealleged direct and indirect inflow represented purchases from intra-statemanufacturers.The company's witness made no attempt toreconcile the apparent discrepancy.The owner of Gravois Auto Top Company testified on direct ex-amination that his company's combined direct and indirect inflow was$47,000 on an annual basis .4The Employer also testified that it did"most" of its $57,000 wholesale business with a St. Louis automobileassociation, which was stipulated to be engaged in commerce withinthe meaning of the Act. This fails to inform us whether or not itdid a minimum of $50,000 business with that association.The owner of Seat Cover Mart, Inc., testified that his company did$51,000 in wholesale business with the same automobile association.On cross-examination, however, he testified that the $51,000 figureincluded business with dealers who were not members of thatassociation.Inasmuch as none of the employer members of the Associationcould clearly show that its business met the Board's jurisdictionalstandards, the Board has no alternative but to dismiss the petitionfor failure of proof.'[The Board dismissed the petition.]1 Chicago Metropolitan Home Builders Association,119 NLRB 1184.3 Carolina Supplies and CementCo.,122 NLRB 88.3Siemons Mailing Service,122 NLRB 81.4 On cross-examination, the Employer testified that his total purchases were $57,000.This figure includes those purchases which did not represent either direct or indirect inflow.5In view of the above,we find it unnecessary to consider the Union's alternative argu-ment for dismissingthe petition.